COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOHN FINLEY WALKER,                           §              No. 08-17-00133-CR

                       Appellant,               §                 Appeal from the

  v.                                            §               394th District Court

  THE STATE OF TEXAS,                           §           of Brewster County, Texas

                        State.                  §                   (TC# 4397)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 9, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Sara Priddy, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 9, 2018.


       IT IS SO ORDERED this 6th day of April, 2018.


                                    PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.